        Case 2:20-cv-02182-HB Document 45 Filed 04/19/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DIANA DUKICH and JOHN DUKICH           :        CIVIL ACTION
                                       :
            v.                         :
                                       :
IKEA US RETAIL LLC, et al.             :        NO. 20-2182
                                       :
                                       :

                                     ORDER

           AND NOW, this      19th    day of April, 2021, for the

reasons set forth in the foregoing memorandum, it is hereby

ORDERED that:

  (1)   The Motion to Intervene as Plaintiffs (Doc. #37) is

        GRANTED;

  (2)   Audra Andrews, Janet Bou, Ana Medina, Samantha Meyers,

        Christine Ross, Chelsey Sinclair, Christopher Slater,

        Keri Strauch, Jason Thompson, and Erin Wallace may join

        this action as plaintiffs; and

  (3)   The clerk of court shall separately docket the Second

        Amended Complaint which is currently attached as Exhibit

        B to the Motion to Intervene.         The defendant shall answer

        the Second Amended Complaint on or before May 3, 2021.



                                           BY THE COURT:

                                           /s/ Harvey Bartle III
                                           _____________________________
                                                                       J.
